        Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                            CASE NO.:

JIMMY MOORE,

       Plaintiff,

v.

HIGHLAND PACKAGING SOLUTIONS, LLC
F/K/A HIGHLAND PACKAGING SOLUTIONS, INC.,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       1. Plaintiff, JIMMY MOORE (“Mr. Moore” or “Plaintiff”), brings this action pursuant to

the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”) to recover

from Defendant for back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees and costs.

                                             JURISDICTION

       2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201 et seq.

                                                 PARTIES

       3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Polk County, Florida.
        Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 2 of 6 PageID 2



       4. Plaintiff worked for Defendant in Hillsborough County, Florida, and the venue,

therefore, for this case is the Tampa Division of the Middle District of Florida.

       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

and worked at least 1,250 hours during the relevant 12-month period prior to him seeking to

exercise his rights to FMLA leave.

                                      FACTUAL ALLEGATIONS

       7.      Mr. Moore worked for Defendant as an Electrician from February 4, 2016, until his

unlawful termination on May 31, 2017.

       8.      Throughout his employment, Mr. Moore was an exceptional employee, with no

significant history of attendance, performance, or other disciplinary issues.

       9.      Unfortunately, on March 3, 2017, while working the night shift, Mr. Moore blacked

out.

       10.     Upon going to the emergency room, he was told that he required a pacemaker

implant.

       11.     Mr. Moore’s heart condition is a “serious health condition” under the FMLA. See

29 CFR §825.113.
         Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 3 of 6 PageID 3



         12.   Mr. Moore was placed on FMLA protected leave to undergo his surgery, and

recover from same, with a scheduled return date of the first week of June 2017.

         13.   Shortly before his scheduled return from FMLA leave, Mr. Moore received

correspondence from Defendant dated May 9, 2017, stating that he was being terminated from

employment, effective immediately upon the expiration of the remainder of his FMLA protected

leave.

         14.   Defendant’s actions are the exact type of unfair and retaliatory employment

practices the FMLA was intended to prevent.

         15.   Mr. Moore was terminated in retaliation to his need for FMLA protected leave.

         16.   It is clear that Mr. Moore’s termination was in retaliation to his FMLA-protected

time off and any other reason given for his termination is mere pretext.

         17.   Mr. Moore was terminated while on FMLA-protected leave.

         18.   Terminating an employee while out on FMLA leave is the very definition of

interference with his rights under the FMLA. See 29 C.F.R. §825.220(a)(2).

         19.   Mr. Moore’s medical leave, which stemmed from his medical conditions, are

protected under the FMLA, and any absences due to his “serious health condition” are certainly

protected under the FMLA. See 29 CFR §825.113.

         20.   Defendant’s termination of Mr. Moore stemmed from its discriminatory animus

toward his need for and/or use of FMLA leave.

         21.   The timing of his termination makes the causal connection between his FMLA

request and the final adverse action sufficiently clear.

         22.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.
        Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 4 of 6 PageID 4



        23.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

        24.    Also as a result of the foregoing, Defendant retaliated against Plaintiff for

attempting to utilize and/or utilizing what he believed to be proper and authorized FMLA leave.

        25.    Defendant acted with intent to terminate Plaintiff when he should have been, and

was, FMLA covered.

        26.    Defendant fired Plaintiff because of his need for FMLA protected time away from

work.

        27.    Defendant interfered with Plaintiff for his attempt to use and/or use of FMLA.

        28.    Defendant purposefully and intentionally retaliated against Plaintiff for his attempt

to use and/or use of FMLA.

        29.    Defendant did not have a good faith basis for its actions.

                        UNLAWFUL INTERFERENCE UNDER THE FMLA

        30.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-14, 17-21, 23, 26-27, and 29, above.

        31.     At all times relevant hereto, Plaintiff was protected by the FMLA.

        32.    At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise his FMLA rights.

        33.    At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

        34.    As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.
        Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 5 of 6 PageID 5



       35.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                         UNLAWFUL RETALIATION UNDER THE FMLA

       36.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-17, 19-22, 24-26, and 28-29, above.

       37.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       38.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

his attempted use and/or use of what should have been, FMLA protected leave.

       39.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       40.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his rights

to take approved leave pursuant to the FMLA.

       41.     As a result of Defendant’s intentional, willful and unlawful acts by interfering with,

and retaliating against, Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has

suffered damages and incurred reasonable attorneys’ fees and costs.

       42.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.
        Case 8:19-cv-01264 Document 1 Filed 05/22/19 Page 6 of 6 PageID 6



       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

DATED this 22nd day of May, 2019.

                                               Respectfully Submitted,

                                               /s Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               Richard D. Guadagnolo
                                               Florida Bar No. 0109104
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. SR. 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com
                                               E-mail: rich@floridaovertimelawyer.com


                                               Attorneys for Plaintiff
